BELCHER, Judge.
The offense is unlawfully carrying a pistol; the punishment, a fine of $250.
Testimony of the state shows that on the morning of August 13, 1952, appellant was riding in an automobile along one of the streets in Houston; that he stopped by a lot on which several men were building a fence. Appellant got out and went on the lot where the men were, and the testimony shows that he had a pistol on his person. He later returned with it to the car in the street.
Appellant and his witnesses testified that he was not carrying a pistol.
The issue of guilt was resolved against the appellant by the court.
The informal bills of exception have been examined and are deficient in that they go to the exclusion of testimony, and it is not shown what the answer or answers would have been if given by the witness.
The evidence is sufficient to support the conviction.
The judgment of the trial court is affirmed.
Opinion approved by the Court.